DETAILED ACTION
This action responds to Application number 16/957474, dated 06/24/2020 and to the preliminary amendment filed therewith.
At this point, claims 2-4, 6, 8, 10-12, 14, and 16-17 have been amended.  Claims 1-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1 and 9, language: “information indicating a threshold and a storage area in association with pieces of representative data determines, for each piece of representative data, whether the evaluation value of the target data with reference to the representative data satisfies a predetermined relationship with the threshold related to the representative data, and stores the target data in It is ambiguous whether the language “information indicating a threshold and a storage area in association with pieces of representative data” refers to a single threshold and/or single storage area associated with a plurality of pieces of representative data, or if each of the pieces of data is associated with a respective threshold and/or respective storage area.  The claims disclose making a determination for each piece of representative data, which suggests that there may be respective thresholds and storage areas associated with each piece; however, there is only explicit antecedent basis for a threshold and a storage area.  Accordingly, it is unclear whether all of the target data is stored in the storage area when all of the pieces of representative data satisfies the relationship with the threshold, or if it means storing individual pieces of representative data in the target data into respective storage areas when they satisfy their respective thresholds.  As Examiner is unable to determine the intended meaning of this limitation, it is indefinite.
Re claims 2 and 10:
language “lower probability” (e.g. claim 2, line 3).  This limitation is indefinite, for 2 reasons.  First, it is an indefinite relative term; it is not clear what the probability is lower relative to.  Second, it is unclear how the threshold relates to “probability” of the relationship being satisfied;
language “for a larger volume of data” (e.g. claim 2, line 5).  This limitation is indefinite, for 2 reasons.  First, it is an indefinite relative term; it is not clear what the volume is larger relative to.  Second, it is unclear what this limitation is intended to refer to;
Re claims 3 and 11: language “the management information having the target data as new representative data”.  This limitation is indefinite, as it is unclear what it means for the management information to have the target data as new representative data.  Claim 1 discloses that the management information indicates a threshold and storage area in association with pieces of representative data; it does not disclose that the management information has the target data;
Re claims 5 and 13: language “larger threshold” (e.g. claim 5, lines 3, 5, 7), “higher total” (line 3), “larger total” (line 5), “smaller free space” (line 7).  These limitations are indefinite relative terms, as it is unclear what these values are larger, higher, or smaller relative to;
Re claims 7 and 15: language “smaller threshold” (e.g. claim 7, lines 3, 5, 7), “higher total” (line 3), “larger total” (line 5), “smaller free space” (line 7).  These limitations are indefinite relative terms, as it is unclear what these values are larger, higher, or smaller relative to;
Re claims 2-8 and 10-17, the claims are rejected as being dependent upon one of claims 1 and 9 above, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
	

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Tamano (US 2014/0012887 A1) in view of Liu (US 2017/0185637 A1).
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Re claim 1, Tamano discloses the following:
An information processing apparatus comprising: evaluation unit that acquires target data, and computes, for the acquired target data, an evaluation value with reference to each of a plurality of pieces of representative data (Fig. 3, placement determination unit 15; ¶ 104-108; ¶ 104-108; ¶ 334).  The placement determination unit (evaluation unit) (Fig. 3) acquires a target file (target data) (¶ 104-108) and internally divides it into a plurality of logical blocks (plurality of pieces of representative data) (¶ 334).  It compares the respective blocks of representative data to similar data on the storage, determines a similarity threshold between the data, and selects a destination based on the similarity threshold (¶ 104-108);
allocation unit that acquires management information indicating a threshold and a storage area in association with pieces of representative A placement destination (and corresponding allocation) is based on a combination of degree of similarity and degree of association;
determines, for each piece of representative data, whether the evaluation value of the target data with reference to the representative data satisfies a predetermined relationship with the threshold related to the representative data, and (Fig. 19; ¶ 205-207).  A determination is made for each copy (each piece of representative data) where data should be stored based on comparison of threshold similarity degrees and degrees of association (predetermined relationship with the threshold related to the representative data);
stores the target data in the storage area related to the representative data when the evaluation value of the target data with reference to the representative data satisfies the predetermined relationship with the threshold related to the representative data; and (¶ 189-190).  After the determination has been made (the representative data satisfies the predetermined relationship with the threshold), the data is written to the determined location;
the threshold related to the representative data, based on a total size of data stored in the storage area related to the representative data, a total count of pieces of data stored in the storage area related to the representative data, or a free space of the storage area related to the representative data (¶ 178, 183, and 265).  The degree of association information is based on the amount of similar data already stored in the storage area (total size/total count of pieces of data stored in the storage area related to the representative data), as well as free space remaining.

Tamano discloses thresholds related to representative data, wherein the relationships include size/count/free space associated with data, as noted above.  Tamano further discloses updating the amount of data stored in the respective destinations, which would update the relationship between the threshold and the various 

Liu discloses an update unit that updates the threshold (Fig. 6).  When it is necessary to update the threshold, the system (update unit) determines a threshold adjustment value to apply to the default threshold, thus updating the adjusted threshold.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the threshold of Tamano to allow it to be updated, as in Liu, because it would be applying a known technique to improve a similar apparatus in the same way.  Tamano discloses a method of storing data based on comparing a degree of similarity to a threshold.  Liu also discloses comparing a degree of similarity to a threshold, which has been improved in a similar way to the claimed invention, to allow the threshold to be updated.  It would have been obvious to modify the threshold of Tamano to be updated, as in Liu, because it would yield the predictable improvement of allowing for the storage determination process to be adjusted as desired by increasing or decreasing the relevant thresholds.

Re claim 2, Tamano and Liu discloses the apparatus of claim 1, and Liu further discloses that the update unit updates the threshold related to the representative data in such a way as to set a lower probability that the threshold related to the representative data and the evaluation value of the target data with reference to representative data satisfy the predetermined relationship, for a larger volume of data stored in the storage area related to the representative data (Fig. 6).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that adjusting the threshold changes the relationship between the values and the threshold, thus affecting the probability that the threshold will be satisfied.  Liu allows the threshold to be adjusted, which would affect the probability that it would be satisfied (at least one of increasing or decreasing the threshold would lower probability).



Re claim 3, Tamano and Liu disclose the apparatus of claim 1, and Tamano further discloses that the allocation unit generates the management information having the target data as new representative data, when it is determined for all pieces of representative data that the evaluation value does not satisfy the predetermined relationship with the threshold related to the representative data (¶ 287).  This limitation is indefinite, as noted above; Examiner interprets it to mean that the allocation unit is capable of handling new data, and storing it as new representative data.  The allocation unit determines that data is new, and stores it in a determined location, where it will be used to determine future allocation of data (i.e. it is related to representative data).

Re claim 4, Tamano and Liu disclose the apparatus of claim 1, and Tamano further discloses that the evaluation value of the target data with reference to the representative data represents a degree of similarity between the representative data and the target data, and the predetermined relationship includes that the evaluation value of the target data with reference to the representative data is equal to or more than the threshold related to the representative data (¶ 205).  The evaluation value is the comparison of the similarity to the threshold value.

Re claim 5, Tamano and Liu disclose the apparatus of claim 4, and Tamano further discloses that a […] threshold related to the representative data for a […] total count of pieces of data stored in the storage area related to the representative data, sets a […] threshold related to the representative data for a […] total size of data stored in the storage area related to the representative data, or sets a […] threshold related to the representative data for a […] free space of the storage area related to the representative data.  

	Tamano does not explicitly disclose updating setting higher/lower thresholds.

	Liu suggests that the update unit sets a larger threshold […] for a higher count […] larger total size […] smaller free space (Fig. 6).  This limitation is indefinite, as noted above.  Examiner interprets it to mean adjusting thresholds, which would increase/decrease the relationship of the monitored metrics to the threshold.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Tamano and Liu, for the reasons noted in claim 1 above.

Re claim 6, Tamano and Liu disclose the apparatus of claim 1, and Tamano further discloses that the evaluation value of the target data with reference to representative data represents a distance between the representative data and the target data, and the predetermined relationship includes that the evaluation value of the target data with reference to the representative data is equal to or less than the threshold related to the representative data (¶ 177).  The evaluation value is equal to the distance between a vector of the object data (target data) and the other data (representative data).

Re claim 7, Tamano and Liu disclose the apparatus of claim 6, and Tamano further discloses that a […] threshold related to the representative data for a […] total count of pieces of data stored in the storage area related to the representative data, sets a […] threshold related to the representative data for a […] total size of data stored in the storage area related to the representative data, or sets a […] threshold related to the representative data for a […] free space of the storage area related to the representative data.  

	Tamano does not explicitly disclose updating setting higher/lower thresholds.

	Liu suggests that the update unit sets a smaller threshold […] for a higher count […] larger total size […] smaller free space (Fig. 6).  This limitation is indefinite, as noted above.  Examiner interprets it to mean adjusting thresholds, which would increase/decrease the relationship of the monitored metrics to the threshold.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Tamano and Liu, for the reasons noted in claim 1 above.

Re claim 8, Tamano and Liu disclose the apparatus of claim 1, and Tamano further discloses that each of the storage areas includes a storage server configuring a storage system, the evaluation unit receives, from another apparatus, a request to store the target data in the storage system, and acquires the target data indicated by the request, and the allocation unit transmits the target data to the storage server used to store the target data (¶ 6).  The respective storage areas are storage racks (storage servers); when target data is to be stored in a rack, a request to store the data is transmitted to the selected rack.

	Re claims 9-16, Tamano and Liu disclose the apparatuses of claims 1-8 above, respectively; accordingly, they also disclose methods implemented by those apparatuses, as in claims 9-16, respectively (see Tamano, claim 9).

	Re claim 17, Tamano and Liu disclose the method of claim 9; accordingly, it also discloses a computer-readable storage medium storing a program for executing that method, as in claim 17 (see Tamano, claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132